Citation Nr: 0434013	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  99-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of Weil's disease, also characterized as 
epidemic hemorrhagic fever.

2.  Entitlement to service connection for residuals of cold 
injuries to both feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to an increased (compensable) evaluation for 
service-connected residuals of Weil's disease, also 
characterized as epidemic hemorrhagic fever, and service 
connection for residuals of a cold injury of both feet.

A motion to advance this case on the docket, has been granted 
by the Board for good cause shown.   38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2004).

The transcript of the veteran's hearing in October 2004 
before the Board shows that he submitted oral testimony 
indicating that he desired to claim entitlement to service 
connection for residuals of a cold injury of both hands.  The 
veteran also raised the issue of entitlement to service 
connection for a heart disorder, as secondary to his 
service-connected Weil's disease, also characterized as 
epidemic hemorrhagic fever.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

The issue of entitlement to a compensable evaluation for 
Weil's disease, also characterized as epidemic hemorrhagic 
fever, is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran served in the 1st Artillery Observation 
Battalion in support of military combat operations against 
enemy forces during his period of active duty in Korea, from 
August 1950 to September 1951, during which time he was 
exposed to severe cold weather.

2.  The veteran is currently diagnosed with residuals of 
frostbite, both feet.

3.  A cold weather injury had its onset during military 
service.


CONCLUSION OF LAW

A cold weather injury affecting both feet was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 
3.159(b).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the claim of 
entitlement to service connection for residuals of a cold 
injury of both feet is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed to have been fully satisfied.

The veteran's service medical records show no treatment for 
any injuries of either foot due to exposure to cold weather.  
His service records, however, are extensive and show that he 
served in Korea from August 1950 to September 1951 with the 
1st Artillery Observation Battalion as an ammunition handler 
attached to C Battery and the Headquarters Battery.  The 
historical records show that this unit directly supported 
combat operations against enemy forces during operations in 
Korea and that exposure to severe cold weather was one of the 
hardships of service in this unit's theater of operations.  
The veteran presented oral testimony before the Board in 
October 2004, in which he provided detailed accounts of being 
subjected to freezing temperatures with inadequate protective 
clothing while serving on active duty in Korea during the 
Korean Conflict.  The veteran further testified before the 
Board that he had not been exposed subsequent to service 
discharge to extreme cold that would have resulted in 
frostbite.  

The report of a VA medical examination conducted in February 
1998 for cold weather injuries shows that the veteran's feet 
were evaluated and he was diagnosed with residuals of 
frostbite injuries to both feet.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the veteran's service medical records contain no 
mention of treatment for cold weather injuries to either 
foot, the historical records of his military unit clearly 
demonstrate that he would have been subjected to extremely 
cold weather during his deployment to Korea in the winter of 
1950 to 1951.  The current objective clinical evidence dated 
in February 1998 establishes a diagnosis of residuals of 
frostbite injury affecting both of his feet.  It is evident 
from the documentary evidence that exposure to severely cold 
weather was consistent with the hardships of service in 
support of combat operations against enemy forces in Korea 
during the first winter of the United States' participation 
in the Korean Conflict.  

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that service connection is warranted for 
residuals of frostbite of both feet.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a cold injury of both 
feet is granted.

REMAND

Although the veteran was provided a VA examination in 
conjunction with his claim for a compensable evaluation for 
residuals of Weil's disease, also characterized as epidemic 
hemorrhagic fever, the Board finds this examination 
inadequate for rating purposes.  The veteran's claims file 
was not available for review.  As such, all available 
evidence was not considered.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of this disability 
at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this issue is remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of the veteran's 
service-connected Weil's disease, also 
characterized as epidemic hemorrhagic 
fever, and any residuals thereof.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examination.  The examiner must provide a 
detailed report of all pertinent 
symptomatology and findings of the 
veteran's service-connected Weil's 
disease, which has also been 
characterized as epidemic hemorrhagic 
fever, and any residuals thereof, to 
include any evidence of gastrointestinal 
disturbances, dietary restrictions, 
substantive weight loss, nausea, 
anorexia, fatigue, depression, vomiting, 
arthralgia, heptomegaly, and right upper 
quadrant pain.  Additionally, the 
examiner must indicate whether the 
veteran's service-connected Weil's 
disease, which has also been 
characterized as epidemic hemorrhagic 
fever, either contributes or aggravates 
any nonservice-connected disorder found.  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if this issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 74 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



